United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 09-3291
                                 ___________

John Chism Bail Bonds, Incorporated,    *
                                        *
              Appellant,                *
                                        *   Appeal from the United States
       v.                               *   District Court for the
                                        *   Eastern District of Arkansas.
Bruce Pennington, individually, and     *
in his official capacity as the elected *
Sheriff of Saline County; Ray           *         [UNPUBLISHED]
Pennington, individually, and in his    *
official capacity as the jail           *
administrator for the Saline County     *
Jail; Ken Casady, individually, and in *
his official capacity as the elected    *
prosecutor of Saline County 22nd        *
Judicial District; Judge Gary Arnold,   *
Saline County Circuit Court, Second     *
Division; Judge Bobby McCallister,      *
Saline County Circuit Court, First      *
Division; Judge Mike Robinson,          *
Benton District Court; Judge Grisham *
Phillips, Saline County Circuit Court, *
Third Division; Judge Robert Herzfeld, *
Saline County Circuit Court, Fourth     *
Division; Judge Curtis Rickard,         *
Bryant District Court; Saline County, *
Arkansas,                               *
              Appellees.                *



                                  __________
                               Submitted: December 13, 2010
                                  Filed: March 2, 2011
                                   ___________

Before RILEY, Chief Judge, BEAM and BENTON, Circuit Judges.
                              ___________

PER CURIAM.

       John Chism Bail Bonds, Inc. (JCBB) appeals part of the district court’s1 Fed.
R. Civ. P. 12(b) dismissal of its civil rights lawsuit against certain public officials in
Saline County, Arkansas (County). See generally John Chism Bail Bonds, Inc. v.
Pennington, 656 F. Supp. 2d 929 (E.D. Ark. 2009). JCBB argues the district court
erred in dismissing some of JCBB’s 42 U.S.C. § 1983 claims against County Sheriff
Bruce Pennington, County Jail Administrator Ray Pennington, and the County itself
(collectively, the Pennington defendants).2 Because JCBB does not challenge any
other portion of the district court’s dismissal order, we need not consider the Arkansas
Attorney General’s forty-five page brief, tendered on behalf of the County’s
prosecutor and judges, in support of the judgment below. See Jasperson v. Purolator
Courier Corp., 765 F.2d 736, 740-41 (8th Cir. 1985) (holding the failure to raise an
issue on appeal constitutes abandonment of that issue).



      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.
      2
       In their brief, the Pennington defendants wonder “why Saline County . . . is a
party to this appeal.” We assume Saline County is a party because the official
capacity claims against Bruce and Ray Pennington are claims against the County. See
Hafer v. Melo, 502 U.S. 21, 25 (1991) (“[T]he real party in interest in an official-
capacity suit is the governmental entity and not the named official.”); Kentucky v.
Graham, 473 U.S. 159, 166 (1985) (“[A]n official capacity suit is, in all respects other
than name, to be treated as a suit against the entity.”).

                                           -2-
       As relevant here, JCBB alleged the County’s judges announced in a general
administrative order that the County’s courts would no longer accept cash or
professional bonds, including JCBB’s “credit bonds.” A “credit bond” apparently
refers to the “practice whereby a bail bondsman will extend credit to a detainee for the
premium for the bond, as opposed to requiring payment for the premium before
issuing the bond.” John Chism Bail Bonds, 656 F. Supp. 2d at 931-32 n.1.

        In one particular criminal case, Special Judge Meredith Wineland3 set Boyce
Williams’s bond at $5,000 “as cash, professional, or anything acceptable by the
Sheriff.” Bruce Pennington and Ray Pennington decided to require Williams to post
a “sheriff’s bond” in lieu of one of JCBB’s bonds. A “sheriff’s bond” seemingly
refers to “the practice whereby the sheriff accepts cash or property for bail in lieu of
a bail bond from a professional bail bondsman.” Id. at 932 n.2 (citing Ark. Code Ann.
§§ 16-84-103(a)(2), 16-84-105(b), and 16-84-107(a)).

      JCBB contends the Pennington defendants, in requiring a sheriff’s bond,
abridged JCBB’s Fourteenth Amendment rights to procedural and substantive due
process. These § 1983 claims, which JCBB refers to as the “Williams claim,” are not
explicitly discussed in the district court’s order, but are controlled by the district
court’s broader holdings that JCBB’s (1) individual capacity claims against Bruce and
Ray Pennington are barred by quasi-judicial absolute immunity and (2) official
capacity claims against the Pennington defendants should be dismissed under the
abstention doctrines developed in R.R. Comm’n of Tex. v. Pullman Co., 312 U.S. 496
(1941) and Burford v. Sun Oil Co., 319 U.S. 315 (1943). It is not surprising the
Williams claim is not discussed in the district court’s order, because, as the
Pennington defendants observe, “[t]his is an appeal of a tiny sliver of what transpired
below.” Indeed, the amount in controversy here is apparently $500—JCBB’s
premium for Williams’ bond.

      3
       Judge Wineland was not one of the judges who issued the administrative order.


                                          -3-
       We agree with the district court’s disposition of the Williams claim. Reviewing
the dismissal of the individual capacity claims de novo, see Martin v. Hendren, 127
F.3d 720, 721 (8th Cir. 1997), we hold quasi-judicial absolute immunity protects the
sheriff and jail administrator in their joint decision to require a sheriff’s bond before
releasing Williams. See Robinson v. Freeze, 15 F.3d 107, 109 (8th Cir. 1994)
(holding quasi-judicial absolute immunity protects persons other than judges when
they perform certain delegated judicial powers); cf. Curry v. Castillo (In re Castillo),
297 F.3d 940, 952-53 (9th Cir. 2002); Whitesel v. Sengenberger, 222 F.3d 861, 867-
70 (10th Cir. 2000); Wilson v. Kelkhoff, 86 F.3d 1438, 1443-45 (7th Cir. 1996).
Similarly, reviewing the dismissal of JCBB’s official capacity claims against the
Pennington defendants for an abuse of discretion, see Night Clubs, Inc. v. City of Fort
Smith, Ark., 163 F.3d 475, 479 (8th Cir. 1998), we hold the district court did not
abuse its discretion by abstaining in light of the uncertainty of the relevant decisional
rules and the Arkansas state courts’ greater expertise in this area. See Pullman, 312
U.S. at 501; Burford, 319 U.S. at 327-34. The district court understandably declined
to interfere in the County’s bail bond practice, leaving this local dispute for the
Arkansas courts to resolve in the first instance.

      We affirm the judgment of the district court.
                      ______________________________




                                          -4-